Citation Nr: 0020199	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-08 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  



FINDING OF FACT

There is medical evidence of a nexus between the veteran's 
current hepatitis and service.



CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for hepatitis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  In other words, the Board finds that this claim 
is plausible and capable of substantiation.  The Board has 
based this initial finding on in-service evidence of 
incurrence of hepatitis and a post-service VA examination, 
dated in March 1998, showing diagnoses of a history of 
hepatitis B and laboratory evidence consistent with a chronic 
hepatitis C infection.  In the Board's opinion this evidence 
suggests a causal nexus between the veteran's current 
hepatitis and service given the chronic nature of the 
disorder.  However, for reasons detailed below, the Board 
will not render a decision on the merits of this claim at the 
present time.



ORDER

The claim of entitlement to service connection for hepatitis 
is well grounded, and to this extent, the appeal is granted.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim for service 
connection for hepatitis.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

In November 1971, during service, the veteran was diagnosed 
with hepatitis, suspect serum; and improper use of drugs.  
The report of this treatment indicates that the veteran had 
used the drug equipment of a friend who had hepatitis.  See 
38 C.F.R. § 3.301(b) (1999).  As noted above, the veteran's 
May 1998 VA examination report contains diagnoses of a 
history of hepatitis B and laboratory evidence consistent 
with a chronic hepatitis C infection.  However, the examiner 
did not comment on the etiology of these diagnoses, or 
whether the current hepatitis is related to the hepatitis 
diagnosed during service.  It also is not clear from the 
report whether the examiner had an opportunity to review the 
veteran's claims file. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should afford the veteran an 
examination by an appropriate physician 
to determine the nature, severity and 
etiology of his current hepatitis.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent medical records associated with 
the claims file, particularly service 
medical records, and based on this review 
and the clinical findings of the 
examination, the examiner is requested 
offer an opinion as to whether any 
hepatitis currently shown is related to 
the hepatitis shown during service, as 
well as comment as to the likely etiology 
of any currently diagnosed hepatitis.  
All opinions must be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




